\



                                                                 .


            o~~~OFTHEA'TT'ORNEY      GENEFULOF~              *'.'
Oaul,C.WUW                       AUSTIN       ..
*wowcrwuru\L_                          ..
                                         ..
      T&s.~State~&ard;of Qmtal'sramFa&
     ,320 tittlefield DuilGin&          _'                            .:


   : du8tfl.l;Taxaa            .


                             Opinion.Ho. 0*4
                             Bet .Theauth




.:




                                        beoamePteo-
                                     year, neoesasr~ly.      1
                             fall within the ~period
                             and Murch l.otof .eaoh
                            ate Board of Dental &a&x-’
                           prepared ennual regist~stlon
                           vanoe of one yeer and thoao

                                        .
            ‘.Vhould this k’rlce.aooept such~advaice.
         payment and credit.the puyor’s aooount for L
         the enauin&.fioeyeara or r+mn    sam oaking             ;'
         that ICbe oent in each yet3X?,"
               aIn ~explanationor the above, f ~*sula~lSke
          to state that the.nbove referred’to praotlc$oner
Texas State Beard of Dental Zxoo&noro,Pago 2


     la antaringthearmy and rlehaa to nmlnkin
    hio llcanaa In gccd otandlng and may not be
    able to &a   oaoh payment8 while in the ear-
    vice of his country baoauao of many faotora
    whloh are wall kn~wn.~
            Article 455&x, Bctrx~~~~ Civil Statutaa OS Toxoa,
provl&aa8
               It ahall be tha duty of oil par-
     oono ii% lawfully quollflad and on
    the j?raotfoo
                ot dantlst
    whc oholl hereafter be
    practice by the State Board OS IjantalExaoin-
    ors to be raglataradas auoh praotltlonars
    with the Stota Board of Dental Pxomlnarawith-




    Pagistorkn$shall pny in ccnnootlonwith kh
    ammo1 ragiotrotionfor the raool t horein-
    after prov$~dad ior a r00 or St0 (B2.00) Dcl-
    lozo auoh poyxnantto bo moda to aold State
    Boar& of Dentsl  Exaalmr8.   Etrry patson 00
    ra&aterlag;‘ohallfile with said Board E
    wrlttan apdloetlon aattlug forth hi0 noma,
    his peat ofl’loooddrosa, the oounty or oouu-
    tla8 in whloh h&o ooctlildato~ to praotioo
    dentistryhas been r%laterad, and the place
    or plaoos where ha is angaad in praotloing
    dantlotry,alldthe number and data of his
    Lloonsacartlfleate.wpon the rooolptof
    ouch applfoation,aooompanladby auoh foe,
    sold Board, aftor oocartoini either irem
    Its recordsor other soura~8    aem by it to
                                 “%t
    be rollable, that the appl&oaH la o duly
    lioanoad praotltlonorof dontiatryin thlo
    State, shall iarrue to the applLoont an 0an~a1
    raglatraticnmaolpt ~oortliybgthat ha hoe
    filed auah applloationand hoe poiQ the r+
    qulrad fee; .    .” (Emphelaie oura)
                     l



          It is our understandingthat the praotltionarstar+
ticnod in your latter fntandod that pan rsooivo the OoolhoO’O
                                                                             .
                 Texas State Board of Dental Baaminers,. Page j


                  check ror &lO.OO as~~'ccmpli&ed9i the above &&ted art%& .''
                  010 for the.next five yesrs. !?herequirement that~eaoh.
                  practitioner%eglster Pn llk5 manner annually" ~uld.8eem
                  ,topreolude rogiotratiousfor more than oue.year; ?3or8-
                  over, In providing for the annual registrationof .bentist8,
                'it was the obrlcxa lot8ntlon of.the Legislature atiunlly          ::
                  to secur'odetailed information concerning the,whercabouts
                  OS the practitioner,the ‘EcOp3 of  his practice and the
                  location tharoof, ad well as to .secure'~paymentof the an&J.
                  r8gistratlonfee. To allow 1x1~19  sum psmsnts to be rr;hAeIn
,,
                  lieu of future registrationswould be entirely to disregard
                  the primary purposes,bshlnd,fhls 3..cglsJ.atlo~n,
                                                                 .. .~.       ; ::
                          “%-~lcle          ~Torudi~eCivil ~,%~tttte~’ of ~&tit
                                      b550aa,
                further provides:: ..                       _:f_
                                                               .:.'.. ..: ,   .~:
                                                     ,_ .       _.i
                                                                                      .
                              '3. AU. annaal.regiatrathcn &es coJ.l.e&
                         ed brthe State Board of 238ntslE%a&.uors uuder
                         thisetit8hall. be plaoed'in'thc gtate.Treas&y,
                         every thirty day5 as oollected, to the &edit
                 .   . : of a special fund to b8 kucv~nas the ~Dental
                         lZ8 stratlos:yund,tand all sxpendltares from
                         thPs f+uud.shallbc on ordor of the,~StataBoard’
                         oi Dental Zxaminera on arrants issuca.by the !.
                         State Comptrcller for the purposes and in the .~
                         .anicuuts
                                 fixnd.by tho Legislature in.the~gen-
                         eral'appropriatlcusbills. On hwust 31.of
                         each year all mcney ki ercessof den Thousand
                          (~10,000.00fZo&larsWxlalnJng,~in.ssia"Dental            :
                         ,@glstratlon-Fund*shall r8vert to the Censrf4 _       :
                      " 'R6vew1eJwd in the State ~rc%sury.w.'~'~  :     ..  ~
                         VTo..*accept
                                    this check'& deioslt it'&'the l&~&i
                ReglstraticnPund for the current year would be unduly to.
                inflato the fend for the ourrent year with a resulting de-
                flation for the next four years and'to~oocaslon reverse
            .   tispro*rtions in the annuLL amocuts reverting to the Gen-
                eral Revenuesl!'und..                       '.     ,.
     e “_                                                                  \
                          The'alternative mode of hand&g this matter e to.
                &&sit $2.00 in the Dx&al Ee&i,ntrationYund for the cur-
                rent year and to hold.tho rcc~%inderfor future years ~cis.
                .oompUcated by the feat that nowhere in the statutes Oreat-
                in& the'hcsrd of i)ontal%Wi~in8ra and defining its duties    .
                his the hcard.c,-.?cvicred
                                       to assume the duties of a quasi-trustee
                'whichouoh treatment nould.cntaiL; Untfi the unexpended
                                                 :
            _.,

  porti& Of the uhetikwas oredited toes   the .Dentel‘Regldzhtion~.
  Bid, the praotitlonerwould .re.minithe.:   bsqefioidl o~jnerof.
  suob portion,    Since-the State Trensimr   1s~.f0eidaOn to. ..
  *keep or reoeive into the building, safes .or multo of the *
  Treaaory my ixoney * , . belor@ng     to ang individual,exeept
.”in.cases expressly provided for by.Xaw*.(Article 4374,. Ve+--
 akods .CivilStatutes of Tcxae, end Article 93, Vonon*s
  Pen& Code of TexG), the Board could.‘notfollow its usual
  praotice. ~0saepositin~alI *a8      reaeivea by it with the
 -StateTreasurer, and the Elmira‘isnowhere authorized to min-
  fain 3eposits &part ~TQZIthose IA the State Treasury. .,: :
                    : _.   .,... .           ,..:
                                               .i     ‘.,   ,
              %ohsequeitl$,~it is the .optilonof this .aeportaent~
  thab the tJoar&of Dentti Exadners carinotac4ept aavance pay-
 &eents~ of Gental ro&3tration fees in lieu of future amu
  xeglatr8.tlons  under Article 455Oa, Vernoa(s Civil;!Statut;ea  ‘.
  or- Texts:.                                                  r




                        .:                  ;.              ._

                                                 ‘.




                                                      . .



                                                                       .-